Citation Nr: 1202369	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits.  

During the pendency of the appeal, the appellant filed a Declaration of Status of Dependents and listed the Veteran's biological son, C.A.M., as seriously disabled.  In an August 2009 statement, the appellant sought to have C.A.M. found to be a helpless child for VA purposes.  In an October 2010 rating decision, VA found that C.A.M. was permanently incapacitated of self-support and in a separate letter dated in October 2010 it was determined that the C.A.M was entitled to DIC benefits.  However, in a March 2011 rating decision, it was determined that C.A.M. was not competent to handle any disbursement of funds.  The RO has made initial attempts to locate C.A.M.  Additional attempts need to be made to locate C.A.M. and the RO should appoint someone to handle the VA benefits that are due him.  As such, this matter is REFERRED to the RO for further development.  


FINDING OF FACT

In June 2011, the Board was notified that the appellant died on November [redacted], 2010; this is confirmed in the file by a Social Security Administration printout in lieu of a death certificate.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, the appellant's claim does not survive her deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, §  212, 122 Stat. 4145 (2008)(creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


